CAMPBELL, District Judge.
This is a motion for an order directing the Board of Education of the City of New York, the bankrupt’s employer, to turn over to the bankrupt all the moneys deducted from her salary pursuant to the order of this Court dated September 18, 1940, and ordered held until the further order of this Court.
The bankrupt has been discharged, but the judgment creditor has asked that this motion be held in abeyance pending determination of a cross motion made at the same time by the judgment creditor to vacate the discharge, etc.
This I have done, but as I have this day denied the motion of the judgment creditor to vacate the discharge, etc., 36 F. Supp. 296, there is no reason why this motion should not be granted.
Motion granted.